Citation Nr: 1634704	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  09-38 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

When this case was before the Board in March 2016, it was remanded to afford the Veteran his requested hearing.  The Veteran subsequently testified at a live videoconference hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

The Board notes that where the evidence indicates that a service-connected disability has worsened since a Veteran's last VA examination, a new examination is warranted.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In this case, following his January 2012 claim for an increased disability rating for his service-connected bilateral hearing loss, the Veteran was afforded a VA audiology examination in February 2013.  On the basis of the examination results, in the September 2013 rating decision now on appeal, the RO continued the Veteran's previously assigned noncompensable rating.  The Board notes that at his June 2016 hearing, the Veteran stated that his bilateral hearing loss had become progressively worse since his February 2013 examination.

Based upon the length of time since the Veteran's last VA examination, and his representation that his bilateral hearing loss has worsened since the examination, the Board finds that a remand is warranted in order to afford the Veteran a contemporaneous VA examination.
 
On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA audiological
 examination.  All appropriate tests should be 
 conducted.  The entire VBMS and Virtual VA file, including a copy of this remand, must be made available to the examiner, and the examination report should note review of the file.

 If possible, pure tone thresholds at 1000, 2000, 3000, 
 and 4000 Hertz should be recorded for each ear, and a 
 puretone threshold average derived for each ear, as 
 well as a controlled speech discrimination score for 
 each ear, in accordance with 38 C.F.R. § 4.85  and 
 4.86.

 The examiner should render specific findings as to the 
 impact of the service-connected bilateral hearing loss 
 on the Veteran's ability to work, as well as its effects 
 on everyday life.

 These specific findings are needed to rate the 
 Veteran's disability in accordance with the rating 
 schedule.  It is therefore important that the examiner 
 furnish the requested information.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).









This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




